DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 19 were amended to include the language non-linear machine learning model.  The Examiner is unable to find support for this language in the written description. The Examiner was able to find that the network may be a convolutional neural network which can include a number of convolutional layers that apply weights and matrices and 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The Applicant argues that Friedman fails to meet the claimed limitations as it fails to use a non-linear neural model.  Based on the single instance of the word “non-linearities” in the Applicant’s specification paragraph 33, the Examiner had determined that that Applicant uses a convolutional neural network as the basis for their non-linear neural network.  Friedman clearly discloses using convolutional neural networks (paragraph 91) and further discloses that the system uses linear or non-linear techniques in paragraph 86.  Therefore, since Friedman clearly teaches each and every limitation of the claimed invention, the rejections stand.
The Applicant further argues that the 103 rejection under Friedman in view of Cohen is invalid as Cohen fails to cure the deficiencies of Friedman.  The Examiner respectfully disagrees as there is no deficiency in the 102 rejections under Cohen for the reasons above.  Therefore, the 103 rejection stands.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al. (U.S. Pub. 2018/0350468 hereinafter “Friedman”).
Regarding claims 1 and 19, Friedman discloses a system and computer readable medium for non-invasively determining a measurement of an analyte (e.g. title, abstract and ¶8) comprising: an electrocardiogram sensor (e.g. 2102a-h); and a processing device operatively coupled to the electrocardiogram sensor (e.g. 2106), wherein when executing instructions the processing device is to (e.g. ¶97): receive electrocardiogram data from the electrocardiogram sensor (e.g. ¶97); apply a non-linear machine learning model (e.g. ¶¶86, 91, 93-97), wherein the machine learning model has been trained based on previous electrocardiogram data associated with a subject and source of an analyte measurement associated with the subject (e.g. ¶¶93-97), wherein to train the machine learning model, a second processing device is to: receive a first measurement of the analyte within the subject at a first time (e.g. ¶93); receive a second measurement of the analyte within the subject at a second time (e.g. ¶93); and generate a set of estimated values of the analyte at different times between the first time and the second time (e.g. Fig. 20, “fit line”); and determine an indication of a level of the analyte based on the electrocardiogram data (e.g. ¶98).
Regarding claim 2, Friedman further discloses wherein the electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject (e.g. ¶97).
Regarding claim 3, Friedman further discloses wherein applying the machine learning model comprises pre- processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject (e.g. ¶97; Claim 59).
Regarding claim 4, Friedman further discloses wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor (e.g. 2102a-h).
Regarding claim 5, Friedman further discloses wherein the machine learning model is one of a convolutional neural network, a recurrent neural network, or a combination of a convolutional and neural network (e.g. ¶98).
Regarding claim 6, Friedman further discloses wherein the analyte is one of potassium, magnesium, or calcium (e.g. ¶64).
Regarding claim 7, Friedman further discloses wherein the indication of the level of the analyte indicates one of an estimate of concentrations of the analyte in the subject or an indication of a classification of the analyte level as high or low (e.g. ¶91).
Regarding claim 8, Friedman further discloses wherein the processing device is part of a mobile device comprising a display screen, and wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen (e.g. ¶68).
Regarding claims 9 and 20, Friedman further discloses wherein to train the machine learning model the second processing device is to: input an interval of electrocardiogram data received from the electrocardiogram sensor into a machine learning training system, wherein the interval of electrocardiogram data was taken at a third time between the first time and the second time (e.g. ¶¶93-94); input the estimated analyte value of the set of estimated values at the third time into an untrained machine 
Regarding claim 11, Friedman further discloses wherein between the first time and the second time, the subject was undergoing a dialysis process (e.g. ¶65).
Regarding claim 12, Friedman discloses a method, comprising: receiving, by a processing device a first measurement of a target analyte within a subject at a first time (e.g. ¶93); receiving a second measurement of the analyte within the subject at a second time (e.g. ¶93); generating a set of estimated values of the analyte at different times between the first time and the second time (e.g. Fig. 20, “fit line”); and inputting an interval of electrocardiogram data received from an electrocardiogram sensor into a machine learning training system (e.g. ¶¶93-98), wherein the interval of electrocardiogram data was taken at a third time between the first time and the second time (e.g. ¶98); inputting an estimated value of the set of estimated values at the third time into an untrained non-linear machine learning model (e.g. ¶¶86, 91, 93-94); updating, by the processing device, the untrained machine learning model based on comparing an output of the machine learning training system based on the interval of electrocardiogram data and the estimated value of the set of estimated values at the third time (e.g. ¶¶93-94).
Regarding claim 13, Friedman further discloses wherein updating the untrained machine learning model, the processing device is to update a set of variables in the untrained machine learning model (e.g. ¶¶93-94).
Regarding claim 14, Friedman further discloses wherein between the first time and the second time, the subject was undergoing a dialysis process (e.g. ¶65).
Regarding claim 15, Friedman further discloses receiving new electrocardiogram data from the electrocardiogram sensor (e.g. ¶¶93-94); applying the machine learning model, wherein the machine learning model has been trained based on previous electrocardiogram data associated with the subject and a source of the first and second analyte measurement associated with the subject (e.g. ¶¶93-94); and determining an indication of a new level of the analyte based on the electrocardiogram data (e.g. ¶¶93-94).
Regarding claim 16, Friedman further discloses wherein the electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject (e.g. ¶97).
Regarding claim 17, Friedman further discloses wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject (e.g. ¶97; Claim 59).
Regarding claim 18, Friedman further discloses wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor (e.g. 2102a-h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman as applied to claims 1-9 and 11-20 above, and further in view of Cohen (U.S. Pub. 2008/0103403).
Regarding claim 10, Friedman discloses the claimed invention except for training the machine learning model with matrices that are updated.  However, Cohen teaches an ECG analysis system using machine learning that discloses that it is known to use matrices as set forth in Paragraphs 64, 88, 119, 144, 154 to provide data to train the machine learning model.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Friedman, with input matrices as taught by Cohen, since such a modification would provide the predictable results of using matrices to train a model as it is a well known method of organizing data in order to train a machine learning model..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/REX R HOLMES/Primary Examiner, Art Unit 3792